DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 1-15 in the reply filed on 09/21/2020 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for the additive production of three-dimensional objects (2) by successive, layered, selective irradiation and accompanying successive, layered, selective solidification of construction material layers of a construction material (3) that can be solidified by means of an energy beam, wherein a plurality of irradiation devices (6 and 7), each of which are designed to generate at least one energy beam having defined energy beam properties, particularly by means of a device (1) according to Claim 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2020.

Claim Objections
Claims 1 and dependent claims are objected to because of the following informalities:  
In Abstract at line 5, “solidified by means of an energy” should be “solidified by .
  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of irradiation devices” in claim 1 at line 5 wherein the spec discloses only “Each irradiation device 6 and 7 comprises an energy beam generation device 8 and 9, designed to generate an energy beam 4a and 4b, that is, particularly a laser beam, of definable energy beam properties, and an energy beam deflection device 10 and 11, optically coupled thereto, designed to deflect an energy beam 4a and 4b to respective construction material layers.” (Para. 48, lines 4-11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding “a control device” in claim 1 at line 7, the spec does not have a specific controller structure is not disclosed in the written description of the invention.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The whole claim 1 is not clear what “a device is because of the following ambiguities: (1) device is a nonstructural term, (2) “the additive production of three-dimensional objects” at line 1 lacks antecedent basis without having a precedent “additive production of three-dimensional objects”, (3) “means” at line 4 is a nonstructural term, (4) “the operation” at line 8 lacks antecedent basis, (5)  at least one first irradiation device” at line 11 is not clear which device it is among “a plurality of irradiation devices” at line 5, (6) the basis at line 11 lacks antecedent basis, (7) “selective solidification” at line 12 is not clear which solidification it means, (8) the four occurrences of “selectively” at lines 17, 19-20 is a relative term and not clear which one is selected. 
In claim 1 at line 7, “a control device” is indefinite what designed structure it has because no designed structure of “a control device” is disclosed except “control information” and “operation of a second irradiation device” those are not structural elements.
In claim 1 at line 16, “a construction material layer” is indefinite if it is same as “a construction material layer” at lines 12-13 or not.
In claim 1 at lines 18-19, “a construction material layer” is indefinite if it is same as “a construction material layer” at lines 12-13 or not and is not clear if it is same as “a construction material layer” at line 16.

In claim 2 at lines 5-6, “a construction material layer that is to be selectively solidified or is selectively solidified” is not clear if “a construction material layer” is only for an intended use as powder but never solidified or “a construction material layer” is solidified after fusion.
In claim 2 at line 6, “like” is not clear what level/degree/bounds of likelihood the “like” has.
In claim 3 at lines 6-7, “a construction material layer that is to be selectively solidified or is selectively solidified” is not clear if “a construction material layer” is only for an intended use as powder but never solidified or “a construction material layer” is solidified after fusion.
In claim 3 at line 7, “like” is not clear what level/degree/bounds of likelihood the “like” has.
In claim 4 at line 2, “which is to be introduced or is introduced into a construction material layer” is not clear if “the energy input” is intended to be introduced but is never introduced, or “the energy input” is actually/factually introduced into a construction material layer”.
In claim 5 at lines 1-2 and 4-5, “the energy input, which is to be introduced or is introduced into a construction material layer” is not clear if “the energy input” is intended to be introduced but is never introduced, or “the energy input” is actually/factually introduced into a construction material layer”.
In claim 6 at line 4, “to be selectively solidified or is selectively solidified” is not clear if “the construction material layer” is intended “to be selectively solidified but never selectively solidified or is actually/factually selectively solidified”.
In claim 7 at line 7, “the first energy beam (4b)” contradicts “a first energy beam (4a)” in claim 1 at line 12.
In claim 9 at line 7 and claim 11 at lines 5, “the energy beam” is not clear if it is “a second energy beam” or “the first energy beam”.
In claim 8 at lines 2-3, “a construction material layer” is not clear if it is same as “a construction material layer” in the parent claim 7 at the bottom line or not.
In claim 9 at line 2, “a construction material layer” is not clear if it is same as “a construction material layer” in the parent claim 8 at the lines 2-3 or not.


In claim 12 at line 6 and claim 13 at lines 5-6, “the construction material layer” is not clear if it is “a construction material layer” in claim 12 at line 2 or “a construction material layer” in claim 12 at line 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberhofer (US 2016/0236299).

Regarding claim 1, Oberhofer teaches
A device (1) (DEVICE AND METHOD FOR MAKING A THREE-DIMENSIONAL OBJECT; title, Fig. 1) for the additive production of three-dimensional objects (2) (object 3, Fig. 1) by successive, layered, selective irradiation (7, 18c; Fig. 1) and accompanying successive, layered, selective solidification (cooling down slowly; Para.9, line 6) of construction material layers (each layer in “several cross sections 30”; Fig. 1) of a construction material (3) (a powderlike construction material from “a supply tank 11”; Fig. 1  [including] powderlike construction material 13, Fig. 1, intended use, MPEP 2115) that can be solidified by means of an energy beam (7, 18c; Fig. 1

    PNG
    media_image1.png
    751
    485
    media_image1.png
    Greyscale
), comprising:

a plurality of irradiation devices (6 and 7) (6, 18a; Fig. 1), each of which are designed to generate at least one energy beam (7, 18c; Fig. 1),

a control device (16) (10; Fig. 1), {which is designed to generate control information controlling the operation of the irradiation devices (6 and 7) and to control the operation of the irradiation devices (6 and 7) based on generated control information} (functional limitation in the braces is same as “a control unit 10, by which the individual components of the device 100 are controlled in coordinated fashion to carry out the construction process. The control unit can contain a CPU, whose operation is controlled by a computer program (software).”; Para.29, lines 1-5 ), characterized in that

{the control device (16) is designed to generate first control information in order to control the operation of at least one first irradiation device (one of “6, 18a”; Fig. 1), on the basis of which the first irradiation device generates a first energy beam (4 a) (one of “7, 18c”; Fig. 1) for the successive, layered, selective solidification (cooling down slowly; Para.9, line 6) of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1 )} (“a control unit 10” in Fig. 1 is configured to do the functional limitation in the braces), and

{is designed to generate second control information in order to control the operation of at least one second irradiation device (the other one of “6, 18a”; Fig. 1), on the basis of which the second irradiation device generates a second energy beam (4 b) (the other one of “6, 18a”; Fig. 1) for the thermal pre-treatment of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) to be selectively solidified (cooling down slowly; Para.9, line 6), particularly in a region of the construction material layer to be selectively solidified} (“a control unit 10” in Fig. 1 is configured to do the functional limitation in the braces), and/or (alternative limitation) a second energy beam (4 b) for the thermal post-treatment (irradiation of “7” after irradiation of “18c”; Fig. 1) of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) to be selectively solidified, particularly in a region (partial surface 19; Fig. 2

    PNG
    media_image2.png
    280
    297
    media_image2.png
    Greyscale
) of the construction material layer to be selectively solidified. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 2, Oberhofer teaches
the control device (16) (10; Fig. 1), is designed to generate second control information, on the basis of which the second energy beam (4 b) (the other one of “7, 18c”; Fig. 1) generated by the second irradiation device (the other one of “6, 18a”; Fig. 1) can be guided or is guided leading or tailing the first energy beam (4 a) generated by the first irradiation device (one of “6, 18a”; Fig. 1), having a defined local (the focal spot position of “18c” and the position of “7”; Fig. 1) and/or temporal lead (the illumination time of “18c” ahead of “7”; Fig. 1) or tailing, along the same trajectory (the time history of “7” or “18c”; Fig. 1) over a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1 ) that is to be selectively solidified (cooling down slowly; Para.9, line 6) or is selectively solidified, like the first energy beam (4 a) generated by the first irradiation device. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 3, Oberhofer teaches
(6, 18a; Fig. 1) that are operable or operated as second irradiation devices (the other one of “6, 18a”; Fig. 1), wherein the control device (16) (10; Fig. 1) is designed to generate second control information, on the basis of which the second energy beams (4 b) (the other one of “7, 18c”; Fig. 1) generated by respective second irradiation devices can be guided or are guided leading or tailing the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by the first irradiation device (one of “6, 18a”; Fig. 1), having a defined local (the focal spot position of “18c” and the focal spot position of “7”; Fig. 1) and/or temporal lead (the illumination time of “18c” ahead of the illumination time of “7”; Fig. 1) or tailing, along the same trajectory (the time history of “7” or “18c”; Fig. 1) over a construction material layer  (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1 ) that is to be selectively solidified (cooling down slowly; Para.9, line 6) or is selectively solidified, like the first energy beam (4 a) generated by the first irradiation device. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 6, Oberhofer teaches
the control device (16) (10; Fig. 1) is designed to generate second control information, on the basis of which the second energy beam (4 b) (the other one of “7, 18c”; Fig. 1) generated by the second irradiation device (the other one of “6, 18a”; Fig. 1) can be guided or is guided over the construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is to be selectively solidified (cooling down slowly; Para.9, line 6) or is selectively solidified, having a defined local (a minimum distance d from the edge of the construction field 5 and a partial surface 19;  Para.32, lines 4-8; Fig. 2

    PNG
    media_image2.png
    280
    297
    media_image2.png
    Greyscale
) and/or temporal offset (the irradiation time difference between “7 and 18c”; Fig. 1) laterally, particularly parallel, to a trajectory (time history of “7 and 18c”; Fig. 1), along which the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by a first irradiation device (one of “6, 18a”; Fig. 1) can be guided or is guided over a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is to be selectively solidified. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 10, Oberhofer teaches
the second energy beam (4 b) (the other one of “7, 18c”; Fig. 1) generated by the second irradiation device (the other one of “6, 18a”; Fig. 1) differs from the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by the first irradiation device (one of “6, 18a”; Fig. 1)in at least one energy beam parameter (the heating beam 18c. For this, the light intensity is then expediently reduced as compared to the light intensity of the consolidation beam 7; Para. 28, lines 7-10, Fig. 1) influencing the energy input (one of the irradiances of “7, 18c”; Fig. 1) of a respective energy beam into a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1). (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 11, Oberhofer teaches
 the second energy beam (4 b) (the other one of “7, 18c”; Fig. 1) generated by the second irradiation device (the other one of “6, 18a”; Fig. 1) differs from the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by the first irradiation device (one of “6, 18a”; Fig. 1) in the energy beam intensity (the light intensity of the consolidation beam 7; Para. 28, line 10) and/or the energy beam focus diameter and/or the energy beam velocity at which the energy beam is guided over a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1). (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 12, Oberhofer teaches
 a detection device (17) (the measuring stick 34 there are temperature detection elements 35; Para. 44, lines 1-2, Fig. 3), which is designed to detect at least one property of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is to be selectively solidified (cooling down slowly; Para.9, line 6) or is selectively solidified, particularly a region (partial surface 19; Fig. 2) that is to be selectively solidified or is selectively solidified of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is to be selectively solidified or is selectively solidified, and to generate detection information describing the at least one detected property (temperature; Para. 44, lines 1-2, Fig. 3) of the construction material layer that is to be selectively solidified or is selectively solidified. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 13, Oberhofer teaches
the control device (16) (10; Fig. 1) is designed to control at least one energy beam parameter  (the light intensity of the consolidation beam 7; Para. 28, line 10), which influences the energy input (one of the irradiances of “7, 18c”; Fig. 1) of a respective energy beam (7 and 18c; Fig. 1) into a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1), of a second energy beam (4 b) (the other one of “7, 18c”; Fig. 1) generated by the second irradiation device (the other one of “6, 18a”; Fig. 1) in dependence on a property (the heat transmission properties of the construction material; Para. 38, lines 2-3), described by detection information, of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is to be selectively solidified (cooling down slowly; Para.9, line 6) or is selectively solidified. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 14, Oberhofer teaches
the control device (16) (10; Fig. 1) is designed to operate a certain irradiation device (6 and 7) (one of “6, 18a”; Fig. 1) as part of the selective solidification (cooling down slowly; Para.9, line 6) of a first construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1), as a first irradiation device (one of “6, 18a”; Fig. 1), and to operate the same irradiation device (6 and 7) (“6, 18a”; Fig. 1) as part of the selective solidification of an additional construction material layer (another additional layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is different from the first construction material layer, as a second irradiation device (the other one of “6, 18a”; Fig. 1). (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

Regarding claim 15, Oberhofer teaches
the control device (16) (10; Fig. 1) is designed to operate a certain irradiation device (6 and 7) (one of “6, 18a”; Fig. 1) as part of the selective solidification (cooling down slowly; Para.9, line 6) of a first region (partial surface 19; Fig. 2) of a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1), as a first irradiation device (one of “6, 18a”; Fig. 1), and to operate the same irradiation device (6 and 7) as part of the selective solidification of an additional region (next “partial surface 19”; Fig. 2) of the construction material layer that is different from the first region of the construction material layer, as a second (the other one of “6, 18a”; Fig. 1). (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer (US 2016/0236299) in view of Dallarosa (2017/0021455).

	Regarding claim 4, Oberhofer discloses
the control device (16) (10; Fig. 1) is designed to control the energy input (one of the irradiances of “7, 18c”; Fig. 1), which is to be introduced or is introduced into a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1 ), of energy beams (4 b) (the other one of “7, 18c”; Fig. 1) generated by respective (the other one of “6, 18a”; Fig. 1) in dependence on the local (the focal spot position of “18c” and the focal spot position of “7”; Fig. 1) and/or temporal lead (the illumination time of “18c” ahead of the illumination time of “7”; Fig. 1) or tailing of the respective second energy beams (4 b) (the other one of “7, 18c”; Fig. 1) to the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by the first irradiation device. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

	Oberhofer discloses “second irradiation device” as mapped above, but is silent regarding
second irradiation devices

	However, Dallarosa discloses, in the technically analogous field for “Multiple Beam Additive Manufacturing” (title, Fig. 1

    PNG
    media_image3.png
    403
    507
    media_image3.png
    Greyscale
),
second irradiation devices (an array of light sources 130 having multiple light beams 131; Para. 47, lines 2-5, Fig. 1)

	The advantage of using Dallarosa’s array of light sources 130 having multiple light beams 131 is to melt a desired area of delivered powered material.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oberhofer with Dallarosa by replacing Oberhofer’s laser devices “6, 18a” with Dallarosa’s array of light sources 130 having multiple light beams 131 in order not only to melt a desired area of delivered powered material, but also to have redundant or versatile irradiation capability for 3-D printing an object.



Regarding claim 5, Oberhofer discloses
the energy input (one of the irradiances of “7, 18c”; Fig. 1), which is to be introduced or is introduced into a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1 ), of a second energy beam (4 b) (the other one of “7, 18c”; Fig. 1), which has comparatively a larger (controlled by “10”; Fig. 1) local and/or temporal lead or tailing to the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by the first irradiation device (one of “6, 18a”; Fig. 1), is smaller (controlled by “10”; Fig. 1) than the energy input, which is to be introduced or is introduced into the construction material layer, of an second energy beam (4 b), which has a comparatively smaller local and/or temporal lead (after emitting 7, emit a heating beam 18c onto any given partial surfaces 19 of the construction field 5 (see FIG. 2); Para.27, lines 4-2 from bottom) or tailing to the energy beam (4 a) generated by the first irradiation device. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

	Oberhofer discloses “an second energy beam (4 b)” as mapped above, but is silent regarding
an additional, second energy beam (4 b),

(title, Fig. 1

    PNG
    media_image3.png
    403
    507
    media_image3.png
    Greyscale
),
an additional, second energy beam (4 b) (an array of light sources 130 having multiple light beams 131; Para. 47, lines 2-5, Fig. 1)

	The advantage of using Dallarosa’s array of light sources 130 having multiple light beams 131 is to melt a desired area of delivered powered material.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oberhofer with Dallarosa by replacing Oberhofer’s laser devices “6, 18a” with Dallarosa’s array of light sources 130 having multiple light beams 131 in order not only to melt a desired area of delivered powered material, but also to have redundant or versatile irradiation capability for 3-D printing an object.

Regarding claim 7, Oberhofer in view of Dallarosa discloses
(Dallarosa: an array of light sources 130 having multiple light beams 131; Para. 47, lines 2-5, Fig. 1), wherein the control device (16) (10; Fig. 1) is designed to generate second control information, on the basis of which the second energy beams (4 b) (the other one of “7, 18c”; Fig. 1) generated by the respective second irradiation devices (the other one of “6, 18a”; Fig. 1) can be guided or are guided over the construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1) that is to be selectively solidified (cooling down slowly; Para.9, line 6) or is selectively solidified, having a defined local and/or temporal offset (a minimum distance d from the edge of the construction field 5 and a partial surface 19;  Para.32, lines 4-8; Fig. 2) laterally, particularly parallel, to a trajectory (time history of “7 and 18c”; Fig. 1), along which the first energy beam (4 b) (one of “7, 18c”; Fig. 1) generated by a first irradiation device (one of “6, 18a”; Fig. 1) can be guided or is guided over a construction material layer that is to be selectively solidified. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

	The advantage of using Dallarosa’s array of light sources 130 having multiple light beams 131 is to melt a desired area of delivered powered material.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oberhofer with Dallarosa by replacing Oberhofer’s laser devices “6, 18a” with Dallarosa’s array of light sources 130 having multiple light beams 131 in order not only to melt a desired area of delivered powered material, but also to have redundant or versatile irradiation capability for 3-D printing an object.

Regarding claim 8, Oberhofer in view of Dallarosa discloses
the control device (16) (10; Fig. 1) is designed to control the energy input (one of the irradiances of “7, 18c”; Fig. 1), which is to be introduced or is introduced into a construction material layer, of second energy beams (4 b) (the other one of “7, 18c”; Fig. 1) generated by respective second irradiation devices (Dallarosa: an array of light sources 130 having multiple light beams 131; Para. 47, lines 2-5, Fig. 1) in dependence on the local and/or temporal lead or tailing of the respective second energy beam (4 b) to the trajectory (time history of “7 and 18c”; Fig. 1) of the first energy beam (4 a) (one of “7, 18c”; Fig. 1)  generated by the first irradiation device (one of “6, 18a”; Fig. 1). (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)

	The advantage of using Dallarosa’s array of light sources 130 having multiple light beams 131 is to melt a desired area of delivered powered material.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oberhofer with Dallarosa by replacing Oberhofer’s laser devices “6, 18a” with Dallarosa’s array of light sources 130 having multiple light beams 131 in order not only to melt a desired area of delivered powered material, but also to have redundant or versatile irradiation capability for 3-D printing an object.

Regarding claim 9, Oberhofer n view of Dallarosa discloses
the energy input (one of the irradiances of “7, 18c”; Fig. 1), which is to be introduced or is introduced into a construction material layer (each layer in “several cross sections 30”; Fig. 1 [made of] a powderlike construction material from “a supply tank 11”; Fig. 1), of a second energy beam (4 b) (the other one of “7, 18c”; Fig. 1), which has comparatively a larger (bigger beam spot by moving up “2”; Fig. 1) local and/or temporal offset (a minimum distance d from the edge of the construction field 5 and a partial surface 19;  Para.32, lines 4-8; Fig. 2) laterally to the trajectory (time history of “7 and 18c”; Fig. 1) of the first energy beam (4 a) (one of “7, 18c”; Fig. 1) generated by the first irradiation device (one of “6, 18a”; Fig. 1), is smaller than the energy input, which is to be introduced or is introduced into the construction material layer, of an additional, second energy beam (4 b), which has a comparatively smaller local and/or temporal offset (a minimum distance d from the edge of the construction field 5 and a partial surface 19;  Para.32, lines 4-8; Fig. 2) laterally to the trajectory of the energy beam (4 a) generated by the first irradiation device. (“a control unit 10” in Fig. 1 has CPU and software to be configured to do the functional limitation)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US 2018/0272460), Bessac (US 2015/0064048), Diaz (US 2017/0239724), Benda (US 5393482), Kanko (US 2017/0120337).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761